Citation Nr: 1455886	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-48 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than May 12, 2008, for a 70 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to June 1968, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO denied, in pertinent part, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) and also assigned a 70 percent rating effective May 12, 2008 (the date that his informal TDIU claim was received by VA), for the Veteran's service-connected PTSD.  The Veteran disagreed with this decision in a February 2010 letter from his attorney in which the attorney requested an increased rating for the Veteran's service-connected PTSD, an earlier effective date than May 12, 2008, for a 70 percent rating for PTSD, entitlement to a TDIU, and an earlier effective date for a grant of a TDIU.  The RO promulgated a Statement of the Case (SOC) in October 2010 which addressed the TDIU claim.  The Veteran perfected a timely appeal in a December 2010 letter from his attorney which renewed, in pertinent part, his requests for an increased rating for his service-connected PTSD and an earlier effective date than May 12, 2008, for a 70 percent rating for PTSD.

In a September 2014 rating decision, the RO granted the Veteran's claim of entitlement to a TDIU effective April 17, 2014.  There is no subsequent correspondence from the Veteran or his attorney expressing disagreement with the effective date currently assigned for a TDIU.  The Board notes in this regard that the time for initiating an appeal of the September 2014 rating decision has not yet expired.  See 38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302 (2014).  Accordingly, an issue relating to a TDIU is not in appellate status.  See also Grantham v. Brown, 114 F.3d 1156 (1997).

There appears to be some confusion in the record as to the issues currently before the Board.  As noted above, after the RO denied the Veteran's TDIU claim in the currently appealed rating decision issued in February 2009, the Veteran's attorney submitted a lengthy letter in February 2010 (which was marked "NOTICE OF DISAGREEMENT") in which he disagreed, in pertinent part, with the denial of the Veteran's TDIU claim and the denial of an effective date of May 9, 2007, for a TDIU.  The Board notes in this regard that, although an earlier effective date claim normally is considered a downstream element in a grant of VA disability compensation benefits, there was no downstream issue with respect to a TDIU at the time of the February 2010 letter from the Veteran's attorney because the RO had not granted the Veteran's TDIU claim in the currently appealed rating decision issued in February 2009.  In other words, because there was no TDIU in effect at the time of the February 2010 letter from the Veteran's attorney, the Veteran could not yet challenge the effective date of any TDIU.  The only issues subject to appeal in February 2010 were the denial of the Veteran's TDIU claim and the assignment of a 70 percent rating effective May 12, 2008, for the Veteran's service-connected PTSD, both of which were adjudicated in the currently appealed rating decision issued in February 2009 and both of which the Veteran, through his attorney, properly disagreed with in the February 2010 letter.  The RO appears to have added to the confusion when it recharacterized the issue on appeal in the October 2010 SOC as "Entitlement to individual unemployability with an effective date of May 09, 2007."  

As also noted above, in a September 2014 rating decision, the RO granted a TDIU effective April 17, 2014.  If the Veteran, through his attorney, wishes to disagree with the effective date currently assigned for his TDIU, then he is invited to file a notice of disagreement with respect to the effective date assigned in the September 2014 rating decision at his local RO.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  Having reviewed the record evidence, the Board finds that the issues on appeal are as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran, through his attorney, contends that he is entitled to a disability rating greater than 70 percent for his service-connected PTSD and to an earlier effective date than May 12, 2008, for a 70 percent rating for his service-connected PTSD.  He specifically contends that his service-connected PTSD has been totally disabling since at least May 2007.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

As noted elsewhere, in the currently appealed rating decision issued in February 2009, the RO assigned a higher 70 percent rating effective May 12, 2008, for the Veteran's service-connected PTSD.  As also noted elsewhere, the Veteran disagreed with this decision in a February 2010 letter from his attorney in which the attorney requested, among other things, an increased rating for the Veteran's service-connected PTSD and an earlier effective date than May 12, 2008, for a 70 percent rating for PTSD.  The October 2010 SOC promulgated by the AOJ only addressed the TDIU claim.  The Veteran's attorney correctly pointed out this oversight in the SOC when he submitted a letter in December 2010 which was accepted as the Veteran's substantive appeal (in lieu of a VA Form 9) on the TDIU claim.  

The Board agrees with the argument presented by the Veteran's attorney in  December 2010 to the extent that the AOJ only addressed the TDIU claim in the October 2010 SOC.  The Board notes in this regard that the AOJ seemed to acknowledge the fact that additional development was required for the increased rating and earlier effective date claims for PTSD in correspondence dated on September 11, 2014, and mailed to the Veteran and his attorney.  Addressing the Veteran in this correspondence, the AOJ stated, "You currently have a Notice of Disagreement pending for entitlement to an effective date of May 9, 2007, for the 70 percent evaluation for PTSD that will be addressed separately by a Decision Review Officer." (Emphasis added).  Although the AOJ mischaracterized the currently appealed earlier effective date claim for a 70 percent rating for service-connected PTSD, this statement in September 2014 correspondence appears to be an acknowledgment of a pending NOD on this claim which requires further action by AOJ personnel (to include the issuance of an SOC as detailed below).  

The Board has reviewed the Veteran's Virtual VA and VBMS paperless claims files and finds no action has been taken to date by a Decision Review Officer or other AOJ personnel on the issues stated on the title page of this decision.  It is well-settled that, where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  To date, the AOJ has not issued an SOC on the issues of entitlement to a disability rating greater than 70 percent for PTSD and entitlement to an earlier effective date than May 12, 2008, for a 70 percent rating for PTSD.  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his attorney on the issues of entitlement to a disability rating greater than 70 percent for PTSD and entitlement to an earlier effective date than May 12, 2008, for a 70 percent rating for PTSD.  These claims should be returned to the Board only if a timely appeal is perfected.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to a disability rating greater than 70 percent for PTSD and entitlement to an earlier effective date than May 12, 2008, for a 70 percent rating for PTSD.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

